DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-6, 9-17, 21 and 22 have been considered but are moot on grounds of new rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimooka (US 2011/0095382 A1).
	In regards to claim 16, Shimooka (Figs. 1-3 and associated text) discloses a semiconductor device (Figs. 1-3), comprising: an element region (MEMs element region under wiring 4, item 200); a peripheral region (peripheral portion surrounding item 200) that surrounds the element region (MEMs element region under wiring 4, item 200); and an insulator layer (items 7, 8) in the element region (MEMs element region under wiring 4, item 200) and the peripheral region (peripheral portion surrounding item 200) and including a cavity (items 100, 101, 102) in the peripheral region (peripheral portion surrounding item 200), the cavity (items 100, 101, 102) encircling the element region (MEMs element region under wiring 4, item 200), wherein a gas is in the cavity (items 100, 101, 102).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6,  9-15 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatano et al. (Hatano) (US 2017/0103995 A1) as evidence or in view of Rajashekhar et al. (Rajasheckhar) (US 2020/0279862 A1) in view of Akiyama et al. (Akiyama) (CN 102157537 B).
	In regards to claim 1, Hatano (Figs.2-4, 8, 11, 17, 18, 19 and associated text) discloses  a semiconductor device (Figs.2-4, 8, 11, 18, 19), comprising: a first substrate (item SB) including: a first element region (item MA), a first peripheral region (item ES) that surrounds the first element region (item MA, paragraph20), a first insulator (interlayer insulating film shown, but not labeled) in the first element region (item MA) and the first peripheral region (item ES, paragraph 70) and has a first recess portion (item T2) in the first peripheral region (item ES), a first metal layer (item 22) in the first element region (item MA), and a first conductor (wiring layer shown but not labeled, paragraph 70, wiring plus GR) in the first peripheral region (item ES) in the first insulator (interlayer insulating film shown, but not labeled plus item 201, 202’), the first conductor (wiring layer shown but not labeled, paragraph 70, wiring plus GR) surrounding the first element region (item MA), wherein the first recess portion and the second recess portion connect to each other and form a cavity.  Examiner notes that it is not beyond one of ordinary skill in the art to align openings of two devices to be bonded to each other.
	 Hatano does not specifically disclose a second substrate including: a second element region, a second peripheral region that surrounds the second element region, a second insulator in the second element region and the second peripheral region and in contact with the first insulator, the second insulator having a second recess portion that is in the second peripheral region and faces the first recess portion, a second metal layer in the second element region and contacting the first metal layer, and a second conductor in the second peripheral region in the second insulator, and the second conductor surrounding the second element region.  As evidenced by Rajashekhar (Figs. 15 and associated text) two devices (items 700 and 900) can be bonded together.  This applies to different or similar/like devices.
	It would have been obvious to modify the invention to include a second substrate including: a second element region, a second peripheral region that surrounds the second element region, a second insulator in the second element region and the second peripheral region and in contact with the first insulator, the second insulator having a second recess portion that is in the second peripheral region and faces the first recess portion, a second metal layer in the second element region and contacting the first metal layer, and a second conductor in the second peripheral region in the second insulator, and the second conductor surrounding the second element region for the purpose of package or device density, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8).  
	Hatano as modified Rajashekhar by does not specifically disclose wherein gas is in the cavity.
	Akiyama (Section C: cutting the line areas LA, Figs. 11-19 and associated text) discloses that a gas such as air can be used to form guard ring GR, thus wherein gas is in the cavity.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Hatano with the teachings of Akiyama for the purpose of having properties (hardness or rigidity) different from the semiconductor substrate, , since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  
	In regards to claim 4, Hatano (Figs.2-4, 8, 11, 17, 18, 19 and associated text) discloses wherein the first recess portion (item T2) completely encircles the first element region (item MA), but does not specifically disclose the second recess portion completely encircles the second element region.
	It would have been obvious to modify the invention to include a second recess portion completely encircles the second element region, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8).  Hatano as modified by Rajashekhar and Akiyama discloses wherein the first recess portion (item T2) completely encircles the first element region (item MA), and the second recess portion completely encircles the second element region;
	In regards to claim 5, Hatano (Figs.2-4, 8, 11, 17, 18, 19 and associated text) discloses wherein the first substrate further includes a first semiconductor layer (item 1001), the first insulator being between the first semiconductor layer and the second substrate, and the first conductor contacts the first semiconductor layer.  See rejections above. Examiner notes that the Applicant has not given a special definition to the term “contact”, therefore certain features can be in “direct” or “indirect” contact.
	In regards to claim 6, Hatano (Figs.2-4, 8, 11, 17, 18, 19 and associated text) discloses wherein a distance between the interface between the first substrate and the second substrate and a bottom surface of the first recess portion is greater than a distance between the interface and the first conductor.
	In regards to claim 9, Hatano (Figs.2-4, 8, 11, 17, 18, 19 and associated text) discloses wherein the first substrate further includes a third conductor in the first insulator in the first peripheral region, the third conductor surrounds the first element region, the third conductor is closer to the first element region than is the first conductor, and the first recess portion is between the first conductor and the third conductor.
	In regards to claim 10, Hatano (Figs.2-4, 8, 11, 17, 18, 19 and associated text) does not specifically disclose wherein the first recess portion has an aspect ratio of at least three.
	It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the invention to include a first recess portion having an aspect ratio of at least three, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).  
	In regards to claim 11, Hatano (Figs.2-4, 8, 11, 17, 18, 19 and associated text) does not specifically disclose wherein the first recess portion has a width in a range of 0.5 μm to 10 μm.
However, the applicant has not established the critical nature of the first recess portion having a width in a range of 0.5 μm to 10 μm.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges for the purpose of design choice.
	In regards to claim 12, Hatano (Figs.2-4, 8, 11, 17, 18, 19 and associated text) discloses wherein the first metal layer (item 22) and the second metal layer (item 22) comprise copper (paragraph 44).
	In regards to claim 13, Hatano (Figs.2-4, 8, 11, 17, 18, 19 and associated text) discloses wherein the first element region (item MA) includes a control circuit, and the second element region (item MA) includes a memory cell array that is controlled by the control circuit.
	In regards to claim 14, Hatano (Figs.2-4, 8, 11, 17, 18, 19 and associated text) discloses wherein the first metal layer is electrically connected to the control circuit, and the second metal layer is electrically connected to the memory cell array.
	In regards to claim 15, Hatano (Figs.2-4, 8, 11, 17, 18, 19 and associated text) does not specifically disclose wherein a thickness of at least one of the first substrate and the second substrate in a direction perpendicular to the interface between the first substrate and the second substrate is at least 5 μm.
	It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the invention to include a thickness of at least one of the first substrate and the second substrate in a direction perpendicular to the interface between the first substrate and the second substrate is at least 5 μm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).  
	In regards to claim 22, Hatano (Figs.2-4, 8, 11, 17, 18, 19 and associated text) as modified by Rajashekhar (Figs. 15 and associated text) and Akiyama (Section C: cutting the line areas LA, Figs. 11-19 and associated text) discloses wherein only gas fills the cavity.

Claims 16, 17 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatano et al. (Hatano) (US 2017/0103995 A1) as evidence or in view of Akiyama et al. (Akiyama) (CN 102157537 B).
	In regards to claim 16, Hatano (Figs.2-4, 8, 11, 18, 19 and associated text) discloses a semiconductor device (Figs.2-4, 8, 11, 18, 19), comprising: an element region (item MA); a peripheral region (item ES) that surrounds the element region (item MA, paragraph 20); and an insulator layer in the element region (item MA) and the peripheral region (item ES ) and including a cavity (item T2, guard ring GR) in the peripheral region (item ES), the cavity (item T2, guard ring GR) encircling the element region (item MA).  Examiner notes that a cavity can be construed as a hole, opening, space, crack, nook, fissure, space, etc.
	Hatano does not specifically disclose wherein gas is in the cavity.
	Akiyama (Section C: cutting the line areas LA, Figs. 11-19 and associated text) discloses that a gas such as air can be used to form guard ring GR, thus wherein gas is in the cavity.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Hatano with the teachings of Akiyama for the purpose of having properties (hardness or rigidity) different from the semiconductor substrate, , since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  
	In regards to claim 17, Hatano (Figs.2-4, 8, 11, 18, 19 and associated text) discloses further comprising: a first semiconductor layer (item 1001); and a second semiconductor layer (item 1002), wherein the insulator (item STI) is between the second semiconductor layer (item 1002) and the first semiconductor layer (item 1001).  Examiner notes the Applicant has not established what surface of the first and second semiconductor the insulator is between.
	In regards to claim 21, Hatano (Figs.2-4, 8, 11, 18, 19 and associated text) as modified by Akiyama (Section C: cutting the line areas LA, Figs. 11-19 and associated text) discloses wherein the cavity does not reach the first and second semiconductor layer.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        August 31, 2022